Citation Nr: 1232178	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  08-25 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic disability as a result of heat stroke for the purpose of accrued benefits.  

2.  Entitlement to service connection for chronic sinusitis for the purpose of accrued benefits. 

3.  Entitlement to service connection for a chronic disability manifested by deficient immune system for the purpose of accrued benefits. 

4.  Entitlement to service connection for chronic osteomyelitis of the left lower leg for the purpose of accrued benefits.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to February 1946.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2010.  A transcript of this hearing is in the claims folder.  

This appeal was previously before the Board in December 2010.  At that time, the Board granted entitlement to service connection for hearing loss and tinnitus.  The Board also determined that new and material evidence had been submitted to reopen claims for service connection for chronic cellulitis of the left lower leg and for a chronic disability as a result of heat stroke.  These issues were remanded for further development.  The claims for service connection for osteomyelitis, chronic sinusitis, and a deficient immune system were also remanded.  

The Veteran died in June 2011, during the pendency of his appeal, and his widow filed a timely request to be substituted as the appellant in his place.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  In January 2012, the RO determined that the appellant could properly be substituted as the claimant in the pending appeal. 

In a May 2012 rating decision, entitlement to service connection for varicose veins of the left lower extremity with a history of cellulitis and lymphadenitis was granted for the purposes of accrued benefits.  This is considered a complete grant of the claim for service connection for cellulitis, and this matter is no longer before the Board.  The remaining four issues have each been returned for further appellate review. 

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.  It does not contain any evidence not considered by the RO.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is no competent evidence that the heat fatigue for which the Veteran was treated during service resulted in a chronic disability.  

2.  Sinusitis was not noted in service or until many years after discharge from service, and has not been related to active service by either continuity or a competent medical opinion.  

3.  A disability manifested by a deficient immune system was not shown in service or until many years after discharge from service, and there is no medical evidence to relate any deficiency to a service connected disability.  

4.  Osteomyelitis was not shown in service, and the preponderance of the medical evidence demonstrates that the Veteran's post service left leg pain was the result of his service connected cellulitis and varicose veins and not osteomyelitis. 


CONCLUSIONS OF LAW

1.  A chronic disability as a result of heat stroke was not incurred or aggravated due to active service for the purpose of accrued benefits.  38 U.S.C.A. §§ 1110, 5103, 5107(b), 5121A (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  

2.  Chronic sinusitis was not incurred or aggravated due to active service for the purpose of accrued benefits.  38 U.S.C.A. §§ 1110, 5103, 5107(b), 5121A (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

3.  A chronic disability manifested by deficient immune system was not incurred or aggravated due to active service, nor was it incurred due to a service connected disability for the purpose of accrued benefits.  38 U.S.C.A. §§ 1110, 5103, 5107(b), 5121A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310(a) (2011).

4.  Chronic osteomyelitis of the left lower leg was not incurred or aggravated due to active service, nor was it incurred due to a service connected disability for the purpose of accrued benefits.  38 U.S.C.A. §§ 1110, 5103, 5107(b), 5121A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In this case, the Veteran was provided with letters in June 2007 and September 2007 that contained all of the notification required by 38 C.F.R. § 3.159, as defined by Dingess and Pelegrini.  This letter was provided to the Veteran prior to the initial adjudication of his claims.  The Board concludes that the duty to notify has been met.  

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  Private medical records and VA treatment records have been obtained.  The Veteran has offered testimony at a hearing before the undersigned Veterans Law Judge, and a transcript of this hearing is in the record.  He was afforded appropriate VA examinations for his left leg, and relevant opinions have been obtained from the examiners after a review of the claims folder.  

At this juncture, the Board notes that under 38 U.S.C.A. § 5121A (West Supp. 2011), when a properly qualified substitute claimant continues a pending claim in the footsteps of a Veteran after his demise, additional development of the record may be undertaken if deemed appropriate and/or necessary in order to adequately adjudicate the merits of the Veteran's claim.  Moreover, a substitute claimant may submit additional evidence in support of the claim, and, similarly, VA is responsible for obtaining any additional evidence required and addressing notice or due process defects in the same manner as if the original claimant were still alive.  

However, in this case, a clarification of a previous VA opinion was obtained in May 2012.  At the request of the December 2010 remand, the Veteran was contacted by letter in December 2010 and provided an opportunity to submit private medical records from treatment sources he identified at the September 2010 hearing to include Dr. E. and Dr. M., as well as the records of his sinus surgery.  However, he did not submit these records and did not provide VA with permission to obtain them on his behalf.  The appellant has indicated that she has no additional evidence to submit.  

The Board notes that the Veteran was not provided examinations in regards to his heat stroke, sinusitis, or immune deficiency.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83. 

In this case, while the Veteran was treated for heat stroke in service, there is no indication that the Veteran had signs or symptoms of a current disability that was competently associated with the heat stroke.  Furthermore, there is no evidence of sinusitis or immune deficiency during service and no signs or symptoms of a current disability that was competently associated with service.  Therefore, an examination was not necessary, and for the same reason it is not necessary to obtain any medical opinions for these claims.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

The Veteran contends that he developed several chronic disabilities either as a result of injuries or illnesses he suffered during active service, or secondary to disabilities he sustained due to active service.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

With regard to the medical evidence, a diagnosis or opinion by a health care professional is not conclusive, and is not entitled to absolute deference.  Indeed, the Court has provided guidance for weighing medical evidence.  The Court has held, for example, that in meeting our responsibility to weigh the credibility and probative value of the evidence, we may accept one medical opinion and reject others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

But, the Board is mindful that it cannot make its own independent medical determinations, and that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source. 

In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999), and a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995). 

The Board recognizes that a lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002). 

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as tinnitus, hand pain, and shortness of breath, the Veteran is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Heat Stroke

The Veteran notes that he was treated for heat stroke during service.  He believes that he was especially sensitive to the heat for the rest of his life.  

The service treatment records confirm that the Veteran was hospitalized for heat fatigue in July 1943.  However, the remaining service treatment records do not show any residual disability as a result of this episode, and a chronic disability due to heat stroke was not diagnosed at the February 1946 discharge examination.  

The post service medical records are entirely negative for any residual disability that has been attributed to heat stroke.  Private medical records from July 1986 note that the Veteran was seen with complaints of a dizzy spell and light headedness.  However, there is indication that this was related to either the heat stroke in service or a contemporaneous exposure to heat.  In summary, there is no post service evidence of a chronic disability that resulted from the heat fatigue for which the Veteran was treated in service.  Therefore, without evidence of a current disability, the claim must be denied.  

In reaching this decision, the Board recognizes the Veteran's sincere belief that the heat fatigue for which he was treated in service left him more susceptible to the heat.  However, the Veteran is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Sinusitis

The Veteran contends that he developed sinusitis during service.  He states that he did not seek treatment for this disability, but that he suffered occasional episodes of sinusitis while stationed in the tropics.  

The service treatment records are negative for complaints or diagnoses relating to sinusitis.  The only abnormality of the ear, nose, or throat noted on the February 1946 discharge examination was a septal ridge on the left.  

The post service medical records are negative for evidence of sinusitis for many years following discharge from service.  VA treatment records from January 2003 note that the Veteran had undergone sinus surgery in 1998.  March 2006 VA treatment records state that the Veteran had sinus surgery approximately eight years ago.  

At the September 2010 hearing, the Veteran testified that his sinus problems began about 20 years ago.  He said he had some sinus problems in service but they were not severe.  These problems persisted after service and started to get worse 20 years ago.  He did not receive treatment for his sinuses during service and his post service treatment had been from private doctors.  See Transcript.  

The Board finds that entitlement to service connection for sinusitis is not supported by the evidence.  The service treatment records are negative for sinusitis, and the earliest evidence of sinusitis is dated more than 50 years after discharge from service.  The sinusitis for which the Veteran apparently began to be treated in the late 1990s has never been related to active service by a competent medical opinion.  

The Veteran testified that he experienced occasional symptoms during service and continued to experience them after service until his sinusitis became worse about 20 years before his September 2010 hearing.  While the Veteran is competent to describe symptoms such as nasal discharge, headaches, or blockage of his sinuses, he has not done so.  Instead, he simply testified that he has experienced sinusitis since service without describing the symptoms he believes were the result of this disability.  While the Veteran was no doubt sincere in his testimony, there is no indication that he had the requisite training to make a diagnosis of complex medical condition such as sinusitis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Moreover, he testified that he did not seek treatment for sinusitis during service, so he is not relaying a contemporaneous diagnosis made by a competent medical practitioner.  Therefore, in the absence of any evidence of sinusitis during service or until many decades after discharge from service, and in the absence of a competent medical opinion relating his post service sinusitis to service, the preponderance of the evidence is against his claim for service connection for sinusitis.  

Immune System Deficiency

The Veteran contends that the antibiotics used to treat his sinusitis made him drug resistant, which resulted in an immune system deficiency.  His son testified that the Veteran required weekly injections to bolster his immune deficiency.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

March 2006 VA treatment records support the Veteran's contentions that he had experienced multiple episodes of pneumonia as a result of his sinus infections, and that these pseudomonas had become resistant to multiple antibiotics.  

However, as noted above, the Veteran's sinusitis is not related to active service, and is not service connected.  Moreover, there is no evidence that any immune system deficiency is related to the Veteran's service connected hearing loss, tinnitus, or cellulitis with varicose veins, and such a relationship has not been contended.  Therefore, there is no basis for an award of service connection on a secondary basis.  38 C.F.R. § 3.310(a).

Furthermore, the service treatment records are negative for evidence of a disability manifested by an immune deficiency.  The earliest evidence of this impairment in the medical record is 2003, which is 47 years after the Veteran's discharge from service.  There is no competent medical opinion that relates this disability to service, and the Veteran does not contend that he had it during service.  The Board concludes that the preponderance of the evidence is against a claim for service connection for a chronic disability manifested by deficient immune system.  

Osteomyelitis

The Veteran notes that he sustained an injury to his left leg while playing baseball during active service.  At times he has contended that he developed osteomyelitis as a result of this injury.  On other occasions he argues that the osteomyelitis is secondary to his immune deficiency.  

The service treatment records confirm that the Veteran was hospitalized for approximately one week in June 1944 for treatment of cellulitis of the left leg.  This was the result of a contusion he sustained while playing baseball.  However, the service treatment records are negative for diagnosis of osteomyelitis, and there was no osteomyelitis on the February 1946 discharge examination. 

The post service medical records are also negative for osteomyelitis for many years following discharge.  The Veteran received treatment for varicose veins of the left leg in 1955, but no mention was made of osteomyelitis at that time.  

The only diagnosis of osteomyelitis contained in the claims folder is found in a May 2007 letter from the Veteran's private physician, A.E.  Dr. E. states that the Veteran has had left lower leg pain since he served in the service, which is osteomyelitis.  It was more likely than not service related.  

In a September 2007 letter from the Veteran, he wrote that his treating physician, Dr. M., states that the osteomyelitis is related to a deficient immune system and is not related to service.  

At the September 2010 hearing, the Veteran initially testified that he had never been diagnosed with osteomyelitis.  On further prompting by his representative, he proceeded to talk about his cellulitis.  The Veteran described his injury in service, and added that the doctor who treated him for his injury told him he had cellulitis in his bone and if the inflammation was not treated, he might lose his leg.  The Veteran was not sure if the diagnosis was osteomyelitis or cellulitis.  He did not receive any ongoing treatment for this disability.  See Transcript.  

The Veteran was provided a VA examination of his left leg in March 2011.  The examiner reviewed the claims folder.  The injury in service was noted, as was the 1955 treatment for varicose veins.  The diagnosis was remote history of acute cellulitis and lymphadenitis with subsequent left lower extremity varicose veins.  

In May 2012, the claims folder was returned to the examiner who conducted the March 2011 examination in order to clarify whether or not the Veteran had osteomyelitis in his left leg based on a review of all lay and medical evidence.  The examiner again described the findings of the service treatment records.  She stated that there was no documentation or diagnosis of osteomyelitis in the claim folder, namely the service treatment records.  The May 2007 letter from Dr. E. was noted, as was his opinion that the Veteran's left leg pain was due to osteomyelitis while in service.  However, she said it did not appear that Dr. E. had the luxury of reviewing the service treatment records, and had assumed a previous diagnosis of osteomyelitis based on the Veteran's account and descriptions.  The diagnosis remained history of acute cellulitis and lymphadenitis with subsequent left lower extremity varicose veins.  

After careful consideration of the medical records and lay statements, the Board finds that entitlement to service connection for osteomyelitis is not warranted.  The service treatment records are negative for a diagnosis of osteomyelitis, as are all medical records for the first 51 years following discharge from service.  Furthermore, the Veteran has provided conflicting information in his claim as to whether or not he even has osteomyelitis or if it is related to service.  For example, his September 2007 communication states that a Dr. M. told him the osteomyelitis was due to immune deficiency and was not related to service.  Then, in his September 2010 hearing he states that he had never been diagnosed with osteomyelitis.  The Board observes that the Veteran appears to confuse his cellulitis and osteomyelitis, and to use these terms interchangeably.  At this juncture, it should again be noted that service connection has now been established for cellulitis and for the varicose veins that resulted from the cellulitis.  

The only competent medical evidence of osteomyelitis is found in the May 2007 letter from Dr. E., who states that the Veteran has experienced left leg pain due to osteomyelitis since active service.  However, this is clearly contradicted by the medical record which shows that the Veteran was treated for cellulitis and not osteomyelitis during service.  The Board notes that Dr. E. did not provide any reasons and bases for his opinion, and there is no indication that he had access to the Veteran's service treatment records.  Moreover, Dr. E. does not cite any clinical evidence to support his opinion.  These factors weaken the probative value of his opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 5 Vet. App. 177, 180 (1995).  The history used by Dr. E. was apparently provided entirely by the Veteran, and as the opinion was based upon an inaccurate factual premise has limited probative value.  Reonal v. Brown, 5 Vet. App. 458, 460-461 (1993), see also LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

In contrast, the March 2011 VA examiner reviewed the claims folder to include the Veteran's service treatment records.  She also examined the Veteran.  Osteomyelitis was not found on examination.  In May 2012, she clarified her previous findings.  She noted that there was no support for Dr. E.'s opinion in the medical record and believed it was based solely on the Veteran's own descriptions.  She noted that osteomyelitis was not found on the March 2011 examination.  The Board believes that the findings of the VA examiner are of greater probative value than that of Dr. E., in that they are based on a review of the entire record to include the records of the original injury and treatment, and are consistent with this record.  

Therefore, as there is no evidence of osteomyelitis during service or until may years after discharge from service, as the Veteran's complaints of ongoing left leg pain following service have been attributed to his service connected cellulitis and varicose veins, and as the preponderance of the competent medical opinions holds that the Veteran did not have a diagnosis of chronic osteomyelitis that could be related to service, entitlement to service connection is not warranted.  






	(CONTINUED ON NEXT PAGE)

Finally, as for the Veteran's September 2007 statement that he was told by Dr. M. that his osteomyelitis is the result of a deficient immune system, this does not provide a basis for service connection, as service connection for a deficient immune system has been denied.  38 C.F.R. § 3.310(a).


ORDER

Entitlement to service connection for a chronic disability as a result of heat stroke for the purposes of accrued benefits is denied. 

Entitlement to service connection for chronic sinusitis for the purposes of accrued benefits is denied. 

Entitlement to service connection for a chronic disability manifested by deficient immune system for the purpose of accrued benefits is denied. 

Entitlement to service connection for chronic osteomyelitis of the left lower leg for the purposes of accrued benefits is denied. 




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


